DETAILED ACTION

Note: 
This Final Action is to correct the reference number listed for Bakos from the Final Action mailed on 08/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
“to intersect said first rail, second rail and third rail in a plan view; and…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuku (US20170255182) in view of Kashima (WO2017018021).
Regarding claim 1, Shizuku discloses a tire manufacturing apparatus comprising:
moving body (“movable apparatus” (3)) which moves and stops along a rail (“rails” (4A,B);
and a position information acquiring device ("sensor" (7) and "control unit" (21)) which acquires information of a stop position of the moving body,
wherein the position information acquiring device includes at least a sensor ("sensor" (7)) as a component and,
wherein the moving body is provided with the other component of the reflector and the sensor (Fig 1, [0041]),
wherein the one component is disposed at a position outside a movable range of the moving body (Fig 1),
wherein the sensor is a sensor that measures a distance to the reflection surface by emitting a wave and reflecting it by the reflection surface ([0041].
While Shizuku discloses the use of a sensor, they also disclose that any sensor system capable of sensing the movable apparatus is usable with the tire manufacturing apparatus [0041]. One such system is the system used by Kashima, which teaches a position information acquiring device ("distance measuring device" (20)) that comprises of a sensor ("radio transmission/reception unit"(23)) on a moving body (“vehicle” (1), which would be the “movable apparatus” of Shizuku) that measures a distance to the reflection surface by emitting a wave and reflecting it by a reflection surface on a reflector ("reflector" (110)), wherein the information of the stop position of the moving body is acquired on the basis of the distance measured by the sensor (L77-80). The reflector is provided at a position facing the moving body in a stopped state, with the reflection surface of the reflector being inclined with respect to an extension direction of the rail and a measurement direction of the sensor is a direction which is inclined with respect to the extension direction of the rail (Fig 1). As the sensor in Kashima would require a reflection of the wave off the reflector and directly back at the sensor to determine a position, the measurement direction would have to perpendicular to the reflection to successfully determine the position. Kashima is considered relevant prior art because it’s pertinent to the problem applicant is considering that the sensor system of Kashima represents a system “capable of measuring a distance to a predetermined stop position on a moving body side” (L19-21).
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to use the radio transmission/reception unit and reflector system of Kashima with the tire manufacturing apparatus of Shizuku as Shizuku discloses that any sensor system capable of sensing a movable apparatus is usable with the tire manufacturing apparatus ([0041]) and Kashima represents a sensor system pertinent to solving the applicant’s problem.
Regarding claim 2, modified Shizuku teaches all limitations of claim 1 as set forth above. Additionally, Shizuku teaches that the moving body includes a drum (“drum” (322), [0047]).
Regarding claim 3, modified Shizuku teaches all limitations of claim 1 as set forth above. Additionally, Shizuku teaches that the moving body is a transfer device (“movable apparatus” (3)).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuku (US20170255182) and Kashima (WO2017018021) in view of Takemoto (JP2017109362).
Regarding claim 11, modified Shizuku teaches all limitations of claim 1 as set forth above. While modified Shizuku does not explicitly teach that the tire molding apparatus comprises a convex portion that is provided at one of the moving body and a position facing the moving body in a stopped state, and a concave portion that is provided at the other thereof, and wherein a position of the moving body is fixed by the convex portion being fitted to the concave portion, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Takemoto, which is within the tire molding art teaches, that a tire molding apparatus with moving bodies can comprise of a convex portion (“convex portion” (30)) that is provided at one of the moving body and a position facing the moving body in a stopped state (Fig 2), and a concave portion (“receiving portion” (30)) is provided at the other thereof, and wherein a position of the moving body is fixed by the convex portion being fitted to the concave portion (Fig 2) for the benefit of improving positioning accuracy and guaranteeing a transfer stop position ([0006, 0009]).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US20050161162) in view of Kashima (WO2017018021).
Regarding claim 1, Bakos discloses a tire molding apparatus comprising:
a moving body (“building drum” (30) or “apparatus” (150)) which moves and stops along a rail (top rail of “transfer track” (20)).
While Bakos discloses that the operation of the tire molding apparatus requires the movement of the various components to specific positions ([0015-0017]), Bakos does not disclose how the apparatus would determine whether the components are in position during operation. One system that would accomplish this task is the system used by Kashima, which teaches a position information acquiring device ("distance measuring device" (20)) that comprises of a sensor ("radio transmission/reception unit"(23)) on a moving body (“vehicle” (1), which would be the “building drum” (30) or “apparatus” (150) of Bakos) that measures a distance to the reflection surface by emitting a wave and reflecting it by a reflection surface on a reflector ("reflector" (110)), wherein the information of the stop position of the moving body is acquired on the basis of the distance measured by the sensor (L77-80). The reflector is provided at a position facing the moving body in a stopped state, with the reflection surface of the reflector being inclined with respect to an extension direction of the rail and a measurement direction of the sensor is a direction which is inclined with respect to the extension direction of the rail (Fig 1). As the sensor in Kashima would require a reflection of the wave off the reflector and directly back at the sensor to determine a position, the measurement direction would have to perpendicular to the reflection to successfully determine the position. Kashima is considered relevant prior art because it’s pertinent to the problem applicant is considering that the sensor system of Kashima represents a system “capable of measuring a distance to a predetermined stop position on a moving body side” (L19-21) and would achieve the predictable result of accurately determining the positioning of the components of Bakos (see MPEP 2123(I)(F)).
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to use the radio transmission/reception unit and reflector system of Kashima with the tire manufacturing apparatus of Bakos for the predictable result of accurately determining the positioning of the components of Bakos.
Regarding claim 2, modified Bakos teaches all limitations of claim 1 as set forth above. Additionally, Bakos teaches that the moving body includes a drum (“building drum” (30)).
Regarding claim 3, modified Bakos teaches all limitations of claim 1 as set forth above. Additionally, Bakos teaches that the moving body is a transfer device (“apparatus” (150)).
Regarding claim 4, modified Bakos teaches all limitations of claim 1 as set forth above. Additionally, Bakos teaches that the apparatus further comprises a plurality of rails comprises at least a first rail (top rail of “transfer track” (20)), a second rail (bottom rail of “transfer track” (20)) and a third rail (top rail of “transfer track” (50)) arranged parallel and a fourth rail orthogonal to the first rail (rail of “auxiliary track” (90)), the second rail and the third rail to intersect said first rail, second rail and third raid in a plan view (Fig 1, 2); and a plurality of moving bodies (Fig 1, 2); wherein at least one moving body of the plurality of moving bodies which moves and stops along at least one of the plurality of rails (Fig 1, 2) while Kashima teaches that the position information acquiring device which acquires information of a stop position of the at least one moving body, wherein one component of the reflector and the sensor is provided at a position facing the at least one moving body in a stopped state, wherein the at least one moving body is provided with the other component of the reflector and the sensor, wherein the one component is disposed at a position outside a movable range of the at least one moving body, wherein the reflection surface of the reflector is inclined with respect to the extension direction of the at least one of the plurality rail (Fig 1), and wherein the information of the stop position of the at least one moving body is acquired on the basis of the distance measured by the sensor (Abstract).
Regarding claim 5, modified Bakos teaches all limitations of claim 4 as set forth above. Additionally, Bakos teaches that the at least one moving body is a first transfer device suspended from the fourth rail and is movable along the fourth rail (“second transfer ring” (100)).
Regarding claim 6, modified Bakos teaches all limitations of claim 4 as set forth above. Additionally, Bakos teaches that the at least one moving body is a second transfer device suspended from the third rail and is movable along the third rail (“first transfer ring” (80)).
Regarding claim 7, modified Bakos teaches all limitations of claim 4 as set forth above. Additionally, Bakos teaches that the at least one moving body apparatus comprises a first transfer device suspended from the fourth rail and is movable along the fourth rail (“second transfer ring” (100)), and a second transfer device suspended from the third rail and is movable along the third rail (“first transfer ring” (80)).
Regarding claim 8, modified Bakos teaches all limitations of claim 7 as set forth above. Additionally, Kashima teaches that the position information acquiring device includes; a first reflector (“reflector” (110)) and a first sensor (“radio transmission/reception unit” (23)) as components, wherein one component of the first reflector and the first sensor is provided at a position facing the first transfer device in a stopped state (Fig 1), and the first transfer device is provided with the other component of the first reflector and the first sensor (Fig 1); and a second reflector (“reflector” (110)) and a second sensor (“radio transmission/reception unit” (23)) as components, wherein one component of the second reflector and the second sensor is provided at a position facing the second transfer device in a stopped state (Fig 1), and the second transfer device is provided with the other component of the second reflector and the second sensor (Fig 1).
Regarding claim 9, modified Bakos teaches all limitations of claim 4 as set forth above. Additionally, Bakos teaches that the tire molding apparatus comprises a carcass drum (“carcass building drum” (30)), a belt drum (“belt drum” (60)) and a shaping drum (“tyre building drum” (130)) arranged at separate positions.
Regarding claim 10, modified Bakos teaches all limitations of claim 9 as set forth above. Additionally, Bakos teaches that the at least one moving body apparatus comprises a first transfer device (“second transfer ring” (100)) suspended from the fourth rail and is movable along the fourth rail, and a second transfer device (“first transfer ring” (80)) suspended from the third rail and is movable along the third rail; and wherein the carcass drum is movable on the first rail and the shaping drum is movable on the second rail and the belt drum is movable on the rail (Fig 1, 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos (US20050161162) and Kashima (WO2017018021) in view of Takemoto (JP2017109362).
Regarding claim 11, modified Bakos teaches all limitations of claim 1 as set forth above. While modified Bakos does not explicitly teach that the tire molding apparatus comprises a convex portion that is provided at one of the moving body and a position facing the moving body in a stopped state, and a concave portion that is provided at the other thereof, and wherein a position of the moving body is fixed by the convex portion being fitted to the concave portion, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Takemoto, which is within the tire molding art teaches, that a tire molding apparatus with moving bodies can comprise of a convex portion (“convex portion” (30)) that is provided at one of the moving body and a position facing the moving body in a stopped state (Fig 2), and a concave portion (“receiving portion” (30)) is provided at the other thereof, and wherein a position of the moving body is fixed by the convex portion being fitted to the concave portion (Fig 2) for the benefit of improving positioning accuracy and guaranteeing a transfer stop position ([0006, 0009]).

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Applicant argues that the measurement direction of Kashima is not perpendicular to the reflection surface of the reflector. Examiner disagrees, noting that the sensor only works by constantly detecting the reflected wave off the reflector, which would have to be perpendicularly reflected to return to the antenna. Alternatively, vehicle (1) in Kashima is a moving platform that would move into a position where the measurement direction would be perpendicular to the reflection surface of the reflector and Fig 1 only represent the position of vehicle (1) at one point in time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749